Case: 22-10197      Document: 00516399982         Page: 1     Date Filed: 07/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 19, 2022
                                  No. 22-10197                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Elisabet Encinas,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:20-CR-255-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Elisabet Encinas
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Encinas has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10197      Document: 00516399982          Page: 2   Date Filed: 07/19/2022




                                    No. 22-10197


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review.
          However, our review of the record reveals a clerical error in the
   written judgment. The written judgment incorrectly states that Encinas
   pleaded true to the allegations listed in paragraphs I and II of the June 30,
   2021 petition. She pleaded true to the allegations in paragraphs I and III of
   that petition.
          Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2. We REMAND to the district court
   for correction of the noted clerical error pursuant to Federal Rule of Criminal
   Procedure 36.




                                         2